Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 06/30/2022.  Claims 1-21 and 37-47 have been cancelled.   Claims 48-52 have been added.  Claims 22-36 and 48-52 are pending and have been considered below.

Allowable Subject Matter
Claims 22-36 and 48-52 are allowed. 

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 22, 48 51 : the prior art references of record does not teach or render obvious the limitations as recited in amended independent claims 22, 48 and 52 in combination with the other feature of the claims in view of the applicant arguments filed 11/30/2021.
Regarding claims 23-36, 49-50 and 52, the claims are allowable based at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, July 13, 2022
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436